DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. The Double Patenting rejection is maintained as Applicant did not present arguments in traversal.
The 35 U.S.C. 112(b) rejection is maintained over Applicant’s arguments. The fact that the figures indicate a mass percent does not in any way indicate the claims should be interpreted to refer to a mass percent. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant traverses the 35 U.S.C. 103 rejection over Takahashi (JP 2009-263727) on the grounds that the prior art method does not teach or suggest all elements of the claimed method. This argument is not persuasive. The claimed method is directed to a method of manufacturing a Ni-plated steel sheet, not a method of analyzing the composition of a Ni-plated steel sheet. It should also be noted that claim 1 fails to actually recite a method of analyzing a composition. Instead, the claim limitation in question requires certain measurements to be obtained when a product made by the claimed method is analyzed using the specific analysis method as recited in the claims.
Therefore, the only issue that is pertinent to the prior art rejection is whether the Ni-plated steel sheet of Takahashi, when analyzed using the EPMA method, would exhibit at the same measurements as those claimed. Takahashi discloses a substantially similar process, and the final product made must therefore also be substantially similar and would have a substantially similar composition in all respects, absent objective evidence to the contrary. See MPEP 2112. Applicant has failed to present any evidence demonstrating that the method of Takahashi would lead to a different composition, when measured using EPMA, compared to the claimed process. Accordingly, this argument is not persuasive.
Applicant makes the same arguments traversing the 35 U.S.C. 103 rejections over Suto (JP 6451919) and Horie (US 10,665,825), and these rejections are maintained for the same reasons given above with respect to Takahashi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of copending Application No. 17/505,903 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of copending ‘903 are also directed to a nickel-plated heat-treated steel sheet and method of making the steel sheet comprising a Ni-Fe alloy layer containing 0.3%-25% Ni, which lies within the claimed Ni ratio. While the claims of ‘903 do not expressly recite the claimed measurements, because the claimed product and process of ‘903 recite a substantially similar process, the final product made must therefore also be substantially similar and would have a substantially similar composition in all respects, absent objective evidence to the contrary. See MPEP 2112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Ni represents the content of Ni remaining…”. It is unclear whether this content is in atomic or mass units. Accordingly, the claim is indefinite. Claims 2-4 depend from claim 1 and are indefinite for the same reason. For purposes of examination, either atomic or mass content will be considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2009-263727).
Regarding claims 1 and 3-4, Takahashi discloses a Ni-plated steel sheet and method of making (p. 1, ¶¶ 1-2). After Ni-plating, a diffusion heat treatment is performed to obtain a Fe-Ni diffusion layer (p. 2, ¶¶ 3-5). Takahashi also teaches a mass ratio of Ni / (Fe + Ni) in the surface layer is between 0.1 and 0.9 (p. 3, ¶ 9). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Takahashi does not expressly teach the claimed measurements, because Takahashi discloses a substantially similar process, the final product made must therefore also be substantially similar and would have a substantially similar composition in all respects, absent objective evidence to the contrary. See MPEP 2112. Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suto et al. (JP 6451919).
Regarding claims 1 and 3-4, Suto discloses a Ni-plated steel sheet and method of making (p. 4, ¶ 3). After Ni-plating, a diffusion heat treatment is performed to obtain a Fe-Ni diffusion layer (p. 4, ¶ 3). Suto also teaches an atomic ratio of Ni / (Fe + Ni) in the surface layer is between 1.0% and 20.0% (p. 2, ¶ 2). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Suto does not expressly teach the claimed measurements, because Suto discloses a substantially similar process, the final product made must therefore also be substantially similar and would have a substantially similar composition in all respects, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US 10,665,825).
Regarding claims 1 and 3-4, Horie discloses a Ni-plated steel sheet and method of making (col. 2, lines 23-37). After Ni-plating, a diffusion heat treatment is performed to obtain a Fe-Ni diffusion layer (col. 2, lines 23-37). Horie teaches the molar ratio of Ni:Fe in the diffusion layer is preferably 0.19-0.36 (col. 2, lines 42-45), which corresponds to a Ni molar percentage of about 16% to 26%. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Horie does not expressly teach the claimed measurements, because Horie discloses a substantially similar process, the final product made must therefore also be substantially similar and would have a substantially similar composition in all respects, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, Horie teaches the Ni plating amount prior to heat treatment is preferably 8.9 g/m2 or less (col. 6, lines 55-58). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784